Citation Nr: 1135586	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All issues, including the reopened service connection claims, are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of an August 2003 rating decision, the RO denied the Veteran's claim for service connection for hearing loss and tinnitus.  The Veteran failed to file a timely notice of disagreement.  

2.  Certain evidence received since the August 2003 rating decision is neither cumulative nor redundant of the evidence of record at the time of the August 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss and tinnitus.

CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision, which denied the Veteran's claims for service connection for hearing loss and tinnitus, is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the August 2003 RO rating decision is new and material; accordingly, the claims of service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the claims on appeal are being reopened and are subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for hearing loss and tinnitus were denied by way of an August 2003 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the August 2003 rating decision became final.  The evidence on record at the time of the August 2003 denial included service treatment records, and a July 2003 VA examination report.   

One basis for the denial was the fact that upon examination, the Veteran did not have any hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, the July 2003 VA examiner opined that the alleged hearing loss and tinnitus were not related to service.  The opinion was largely based on the fact that the Veteran reported that his hearing loss and tinnitus began five years prior to the examination.   

Evidence received since the August 2003 rating decision includes a February 2009 audiological examination report from the Houston Ear, Nose, and Throat Clinic.  The examination report reflects that the Veteran does have hearing loss as defined by 38 C.F.R. § 3.385.  New evidence also includes sworn testimony given at a July 2011 Board hearing.  At the hearing, the Veteran testified that he was a gunner with the motor platoon with the First Infantry Region, and that he served almost a full year in Vietnam.  He testified that his unit was co-located with artillery outfit, and that he was qualified on numerous weapons, including M-14s, M-16s, 50 caliber machine guns, and rocket launchers.  The Veteran's DD Form 214 reflects that he was indeed a combat Veteran who served in Vietnam.  Consequently, the Veteran's exposure to excessive noise can be presumed.  Finally, the Veteran testified that his hearing loss and tinnitus began shortly after leaving Vietnam.  

The Board finds that the February 2009 treatment report and the July 2011 Board hearing testimony constitute new and material evidence.  As noted above, the RO previously denied the claim, in part, because there was no diagnosis of hearing loss.  The February 2009 examination report reflects hearing loss.  Additionally, the Veteran's testimony that his hearing loss and tinnitus began shortly after leaving Vietnam is material in that it addresses the basis for the July 2003 VA examiner's opinion (that hearing loss and tinnitus did not occur until years after service).  As new and material evidence has been received to reopen the claims, the claims for service connection is reopened.


ORDER

New and material evidence has been received to reopen the Veteran's claims for hearing loss and tinnitus; to this extent only, the appeal is granted.  


REMAND

A May 2009 RO rating decision granted the Veteran an increased rating for PTSD (from 10 percent to 50 percent).  In May 2010, the Veteran submitted a timely notice of disagreement.  Since a Statement of the Case has not yet been issued, a remand for this action is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has provided evidence that he has hearing loss as defined by 38 C.F.R. § 3.385.  He has also provided sworn testimony that his hearing loss and tinnitus began shortly after leaving Vietnam.  However, the Veteran has not provided a competent medical opinion that attributes his hearing loss and tinnitus to service.  Consequently, the Board finds that a VA examination and opinion are needed to determine whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's hearing loss and/or tinnitus began during or are causally linked to any incident of service, to include in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of entitlement to an increased rating for PTSD, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have an opportunity to complete and appeal by filing a timely Substantive Appeal.

2.  The Veteran should be afforded a VA audiological examination for the purpose of determining the nature, extent, and etiology of the Veteran's hearing loss and tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's hearing loss and/or tinnitus began during or are causally linked to any incident of service, to include in-service noise exposure.  All opinions must be supported by a complete rationale.  

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for hearing loss and/or tinnitus.  If the claims remain denied, he Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


